Order entered June 27, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01270-CV

          REGINA DELL BROWN AND GWENDOLYN GABRIEL, Appellants
                                 V.
                        MERRY OUTLAW, Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-06513

                                          ORDER
       We GRANT John D. Nation’s March 19, 2019 unopposed Motion to Withdraw as

Counsel for appellant Gwendolyn Gabriel. We DIRECT the Clerk of the Court (1) to remove

Mr. Nation as counsel for Ms. Gabriel in this cause number and (2) to send future

communications in this case to Ms. Gabriel at 1160 South Joe Wilson, Cedar Hill, Texas 75104.




                                                          /s/    BILL PEDERSEN, III
                                                                 JUSTICE